Case 3:19-cv-00415-NJR Document 111 Filed 05/25/21 Page 1 of 2 Page ID #1693



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CRISTINA NICHOLE IGLESIAS                          )
 (a.k.a. CRISTIAN NOEL IGLESIAS),                   )
                                                    )
                                 Plaintiff,         )
                                                    )    Case No. 19-cv-00415-RJN
                        v.                          )
                                                    )
 IAN CONNORS, et al.,                               )
                                                    )
                                 Defendants.        )

                  DEFENDANTS’ NOTICE OF CASE DEVELOPMENTS

        Defendants, by their attorneys Joshua E. Gardner and Gary D. Feldon, United States

Department of Justice, Civil Division, submit this notice of case developments.

        1.      On April 6, 2021, Plaintiff filed a motion for preliminary injunction and sought to

“enjoin Defendants to (i) provide Plaintiff with the medically necessary healthcare she needs,

including permanent hair removal and gender confirmation surgery; (ii) house Plaintiff at an

institution consistent with her gender identity; and (iii) protect Plaintiff from the known and serious

risks of harm she continues to face while housed in a men’s prison.” Dkt. No. 93 at 20.

        2.      On April 20, Defendants filed their opposition to Plaintiff’s motion and explained

that the Federal Bureau of Prisons’ Transgender Executive Council (“TEC”) has recommended

Plaintiff’s transfer to a female facility, and that the recommendation would be subject to approval by

the Designation and Sentence Computation Center (“DSCC”). Dkt. No. 99 at 11.

        3.      On April 27, 2021, Defendants notified the Court that the DSCC had accepted the

TEC’s recommendation and that Plaintiff would be placed in a female facility. Dkt. No. 103.

        4.      On May 25, 2021, Plaintiff arrived at Federal Medical Center at Carswell, Texas, a

female Federal Bureau of Prisons facility located in Fort Worth, Texas. See Declaration of Steven

Cole, ¶¶ 3-4.
Case 3:19-cv-00415-NJR Document 111 Filed 05/25/21 Page 2 of 2 Page ID #1694



Dated: May 25, 2021                Respectfully submitted,


STEVEN D. WEINHOEFT                BRIAN M. BOYNTON
United States Attorney             Acting Assistant Attorney General
                                   Civil Division
LAURA J. JONES
Assistant United States Attorney   ALEXANDER K. HAAS
                                   Director, Federal Programs Branch

                                   /s/Joshua E. Gardner
                                   JOSHUA E. GARDNER
                                   Special Counsel
                                   GARY D. FELDON
                                   Trial Attorney
                                   United States Department of Justice
                                   Federal Programs Branch
                                   1100 L St. NW, Room 11502
                                   Washington, DC 20530
                                   Tel.: (202) 305-7583
                                   Fax: (202) 616-8470
                                   Email: joshua.e.gardner@usdoj.gov

                                   Counsel for Defendants
